Citation Nr: 1202198	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-06 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for hearing loss and, if so, whether service connection may be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to August 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In May 2011, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  During that hearing, the undersigned agreed to hold the record open for two months, until July 11, 2011, to afford the Veteran an opportunity to obtain expert evidence from a medical professional to support his claim.  May 2011 transcript at 10.  That date has passed and the Veteran has not provided such evidence.  On the day of the hearing he did submit a written statement in which he referred to research studies.  He also waived RO consideration of that evidence in the first instance so the Board has considered the evidence in adjudicating his appeal.  See 38 C.F.R. § 20.1304(c) (2011).  


FINDINGS OF FACT

1.  In an unappealed February 1971 decision, the RO denied service connection for hearing loss.  

2.  Evidence added to the record since the February 1971 decision, that is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for hearing loss and raises a reasonable possibility of substantiating that claim.  

3.  Hearing loss, of either ear, did not have onset during active service, did not manifest within one year of separation from active service, and is not etiologically related to the Veteran's active service.  


CONCLUSIONS OF LAW

1.  The February 1971 decision, in which the RO denied service connection for a hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence having been submitted, the criteria for reopening a claim of entitlement to service connection for hearing loss have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The criteria for entitlement to service connection for hearing loss of either ear have not been met.  38 U.S.C.A. §§  1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to claims to reopen previously denied claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in June 2009.  The letter informed the Veteran that his claim of entitlement to service connection for hearing loss had previously been denied and that new and material evidence was required to reopen the claim.  It informed him of the definition of new and material evidence.  The letter also informed him o38 U.S.C.A. §f what evidence was required to substantiate the underlying claim for service connection and of his and VA's respective duties for obtaining evidence.  Finally, the letter informed him as to the evidence relevant to establishing a disability rating and effective date, in the event that that service connection was established.  

The Board recognizes that the reason that the RO provided the Veteran for why his claim was previously denied, ""because the condition was not found to be incurred or aggravated by service" was very broad, would apply to almost any claim previously denied, and essentially encompassed all three "elements of a service connection claim.  To the extent that this notice was inadequate, no prejudice to the Veteran could have resulted.  The purpose of Kent notice has been served in this case because the Board reopens the claim in the instant decision.  Hence, no corrective action is necessary.  See generally Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (explaining the rule of prejudicial error in the context of claims for VA benefits).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  VA afforded the Veteran relevant examinations, the adequacy of which is explained in the Merits section of this decision, in July 2009, as supplemented by addendums in January and February 2011.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Reopening the claim

The claim that led to this appeal was received in May 2009.  Prior to receipt of that claim the RO had denied an earlier claim of entitlement to service connection for hearing loss.  That initial claim was received by the RO in August 1970 and the RO denied the claim in a decision mailed to the Veteran in February 1971.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  Therefore, the Board must first determine if the claim may be reopened, and, if so, only then determine whether service connection is warranted.  

An appeal to the Board must be initiated by a notice of disagreement.  38 U.S.C.A. § 7105(a), 38 C.F.R. § 20.200.  Except in case of a simultaneously contested claim, which this is not, the notice of disagreement must be received by the RO that issued the decision within one year of the mailing of notice of the decision.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. §§ 20.300, 20.302(a).  A notice of disagreement is a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result.  38 C.F.R. § 20.201.  If a timely notice of disagreement is not filed, the decision shall become final and the claim will not thereafter be reopened or allowed, except as may be otherwise provided by regulations not inconsistent with Title 38 of the U.S. Code. 38 U.S.C.A. § 7105(c).  

In a rating decision dated in January 1971, the RO granted service connection for external otitis.  The RO found as fact that the Veteran's hearing was normal.  Although the rating decision itself did not list hearing loss, the accompanying letter, dated in February 1971, constituted a decision because it informed the Veteran that his hearing loss was not incurred or aggravated in service.  That letter also informed the Veteran of his appellate rights and a copy was sent to his representative.  

A review of the claims file fails to disclose any document received within one year of that mailing that expressed dissatisfaction or disagreement with the decision and an intent to contest the result.  Hence, that decision is final.  

In January 1973, VA received from the Veteran a statement that he had been treated in the past year for his nasal and ear condition and requesting increased compensation based on that treatment.  The RO denied the claim in a letter sent to the Veteran that same month.  The January 1973 letter was not a claim to reopen the previously denied claim of entitlement to service connection for hearing loss because the Veteran did not mention hearing loss.  Rather, he referred to increased compensation for nasal and ear conditions; conditions for which service connection had already been established.  

The statutory exception to the rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

In determining whether evidence is "new and material," the Board does not weigh the evidence or determine whether the evidence is credible but rather treats the evidence as credible for the purposes of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

One of the unestablished facts from the earlier denial was that the Veteran did not have a hearing loss disability at that time.  This is shown by the statement in the January 1971 rating decision that his hearing was normal and the statement in the February 1971 letter that hearing loss was not shown on the last examination.  Thus, evidence that he has a current hearing loss disability would be evidence of an unestablished fact necessary to substantiate the claim and would raise a reasonable possibility of substantiating the claim.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory thresholds in any of the frequencies 500, 1,000, 2,000, 3,000 and 4,000 Hertz (Hz) is 40 decibels (dB)or greater; or when the auditory thresholds for at least three of these relevant frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

Results of audiometric testing are documented in March 2009 VA audiology consult notes.  At that time, auditory thresholds in the right ear included values of 55 dB at 3000 Hz and 65 dB at 4000 Hz  Auditory thresholds in the left ear included values of 50 dB at 3000 Hz and 70 dB at 4000 Hz. The audiologist diagnosed bilateral moderate to moderately severe sensorineural hearing loss from 3000 to 8000 Hz  This is new evidence because it did not exist at the time of the 1971 denial of service connection for hearing loss.  It is material evidence because it relates to an unestablished fact, whether he has a hearing loss disability, necessary to substantiate a claim of entitlement to service connection for a hearing loss disability.  It raises a reasonable possibility of substantiating that claim because, if after weighing all the evidence the evidence is shown to be in equipoise as to the showing of an event, disease, or injury involving his hearing in service and a nexus between such event, disease, or injury and his current hearing loss disability, his claim could be granted.  Based on this evidence, the Board must reopen the claim of entitlement to service connection for hearing loss.  


III.  Merits of the reopened claim

The Board now turns to addressing whether or not service connection for hearing loss is warranted.  Although the Board does not weigh evidence in determining whether to reopen the claim, when addressing a claim on the merits the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

That the Veteran has a hearing loss disability and that he was exposed to noise during service does not end the matter.  In order to establish service connection there must be evidence that the current hearing loss disability was incurred or aggravated during service.  

This case does not involve aggravation of preexisting hearing loss disability.  There is no evidence to suggest that the Veteran had a hearing loss disability at entrance into service and he has not argued that he had a preexisting hearing loss.  Hence, aggravation will not be further addressed.  

One way of establishing that his hearing loss disability was incurred during active service is through evidence of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011).  A showing of continuity of symptomatology requires evidence (1) that the condition was "noted" during service; (2) post-service evidence of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.  The "noted" in service element requires only that the condition was  noted at the time the veteran was in service but such noting need not be reflected in any written documentation contemporaneous to service.  Id.  In general, a claimant is competent to provide lay statements of observable symptoms of disability and continuity of such symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The value of lay statements of symptoms and continuity of symptomatology, as with any evidence, depends in part on whether it is credible; the mere absence of corroborating contemporaneous medical evidence does not render the statements incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2008).  

Another way of establishing service connection is through operation of a legal presumption.  Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Additionally, 38 C.F.R. § 3.303(d) provides that service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  

In his November 2009 notice of disagreement and in his February 2010 substantive appeal, the Veteran referred to his noise exposure during active service.  He also reported in his substantive appeal as follows:  

When I was discharged from the USAF [U.S. Air Force] I had a standard hearing test, which measured frequency loss and was told I had impaired hearing showing a loss of 20 db at 3000 Hz in the left ear and 15 db loss at 3000 Hz in the right ear, at the time not enough to be considered impaired by the VA, but still significant to me, since my hearing was fine prior to my military experience.  

He then reported his current auditory threshold at 3000 Hz, which he accurately stated is a hearing loss disability for VA purposes.  He contended that this current hearing loss began during military service and that his December 1970 hearing test indicated such onset.  Finally, he stated his opinion that it is reasonable that the hearing loss was directly related to his military service as a jet engine mechanic.  

Service treatment records include the results of several audiometric hearing tests.  The majority of the tests list that the Veteran had noise exposure from jet engines.  This tends to show that he did have noise exposure during his active service.  

There are test results from October 1967, November 1967, September 1968, August 1969and June 1970.  Prior to October 31, 1967, service audiometric test results were listed in ASA units and after that date service audiometric test results were listed in ISO (ANSI) units.  Conversion from ASA to ISO units involves adding certain numbers to the ASA values at different frequencies.  In evaluating these test results, the Board has taken into account conversion from ASA to ISO units when appropriate.  None of the examination results indicate that the Veteran had a hearing loss disability as defined by VA regulation at any time during service.  The greatest auditory threshold recorded during service, or for that matter, within a year after service, is 30 dB for the left ear at 3000 Hz in September 1968.  No other value listed in that examination report at frequencies of 500, 1000, 2000, 3000, or 4000 Hz is greater than 15 db.  

There are no speech recognition scores recorded in any of the test results.  There is a section on all but the last examination report for an "estimate of hearing" with preprinted blocks for "good," "fair," and "poor."  In all cases "good" is checked. 

These facts are evidence that the Veteran did not have a hearing loss disability during his active service, including at the time of his separation from active service.  This is evidence against granting service connection.  

The Veteran has contended that his hearing was normal when he entered active service and that his examination in December 1970, and at separation from active service, showed a hearing loss.  He has contended that he was aware of the hearing loss at the time of separation from active service.  While the claim filed in August 1970 tends to show that at that time he believed that he had a hearing loss disability, service treatment records do not support his argument that he suffered hearing loss during service.  Furthermore, the Veteran's more recent comments indicating an awareness of hearing loss at separation from active service are inconsistent with acknowledgements he made at the time of his separation from active service.  

His enlistment report of medical examination, from September 1966, includes that pure tone thresholds in both ears at 500, 1000, 2000, and 4000 Hertz were 10, 5, 5, and 5 dB respectively.  There were no test results listed for 3000 Hz.  Converting these values from ASA units to ISO units yields pure tone thresholds in both ears of 25, 15, 15, and 10 dB at these frequencies.  

His separation report of medical examination, from June 1970, includes that pure tone thresholds in the right ear at 500, 1000, 2000, 3000 and 4000 Hertz were 15, 10, 10, 10,  and 10 dB respectively.  Pure tone thresholds in the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were 15, 15, 15, 15, and 15 dB, respectively.  

Thus, the only value greater at separation from service is that recorded at 4000 Hz for the right ear.  A difference that, although part of the record reviewed by VA medical examiners in the course of his claim, did not give rise to a finding by those examiners that his current hearing loss disability is related to service.  The June 1970 report contains no notation that his hearing was abnormal at separation from active service.  It is recognized that there were no values listed for 3000 Hz at entrance into service but the Board does not find this particularly significant as to the Veteran's contention given that in the June 1970 report of medical history, the Veteran indicated that he did not then have nor had ever had hearing loss.  

His statement indicating that his hearing worsened during service, including that he was told at separation from service that he had hearing loss, is inconsistent not only with the examination results but also with his statement in the June 1970 report of medical history.  The Board finds those documents to better reflect whether he had a hearing loss at that time or had symptoms or awareness of a hearing loss at that time because those statements were made contemporaneous to his separation from active service while his more recent statement was made decades later.  

Pursuant to his August 1970 claim, VA afforded the Veteran a relevant compensation and pension (C&P) examination in December 1970.  Audiology test results, included that pure tone thresholds in the right ear at 500, 1000, 2000, and 4000 Hz  were 10, 10, 0, and 10 dB respectively.  Pure tone thresholds measured in the left ear at 500, 1000, 2000, 3000, and 4000 Hz  were 10, 15, 10, and 15 dB. dB, respectively.  There were no test results listed for 3000 Hz.  Speech recognition was 98 percent for both ears.  

Contrary to the Veteran's recent assertion, the December 1970 test results do not show that he had a hearing loss disability.  The Board recognizes that there is no data at 3000 Hz so the test results from December 1970 do not rule out that the Veteran had a hearing loss disability at that time.  However, there are threshold values at 3000 Hz. listed in the June 1970 examination report.  Those values were 10 and 15 dB for the right and left ear, respectively.  The results from the June and December 1970 tests are evidence that the Veteran did not have a hearing loss disability at those times.  

Service treatment records document that the Veteran was treated for complaints of ear pain in January 1968 and in April, September, and November 1969.  In January 1968 he complained of sore throat and ear ache.  He was found to have bacterial pharyngitis.  Physical examination showed pistular lesions of the pharynx and "[illegible] behind TM's [tympanic membranes]."  In April 1969 he also complained of sore throat.  Impression was exudative pharyngitis.  The impression in September was that no disease was found.  In November 1969 he described his symptoms as an occasional instantaneous pain.  His right ear was found to be normal, the floor of the canal was tender.  Impression was referred pain to right ear canal and possible external otitis.  These complaints were considered by the RO in 1971 and service connection was established for external otitis.  None of these notes provide evidence that he had a hearing loss disability associated with his ear pain. 

In December 1970, the Veteran not only underwent an audiology examination but also underwent examination with regard to a claim of entitlement to service connection for several disabilities, including headaches.  A neurology examiner recorded that the Veteran reported spending much of his time as a jet engine mechanic and that "[a]lthough he wore his mufflers regularly he still feels that he sustained a hearing loss."  The examiner diagnosed "[h]earing loss, by history."  

The Board affords very little probative weight to the neurology examination diagnosis of hearing loss by history.  This is because a hearing loss disability is specifically defined by VA regulation in terms of test results and the neurology diagnosis is by history; it is not based on the tests that define a hearing loss disability.  Indeed, it is merely a recitation of what the Veteran reported at that time.  

VA treatment records document that the Veteran reported decreased hearing in September 2008.  His report included that he had gradual decreased hearing with onset during military service and that it was most noticeable in trying to distinguish conversation from background noise.  

A February 2009 patient contact note documents that the Veteran requested an audiology consult for a hearing test.  He reported that he had gone to a non-VA clinic for cerumen removal but had not received a hearing test.  As noted above, a March 2009 VA audiology consult documents that the Veteran underwent audiometric and speech recognition testing that yielded results consistent with a bilateral hearing loss disability under VA regulations.  This consult includes that the Veteran had suffered from increasing communication problems and that he had not previously used hearing aids.  

Pursuant to his claim received in May 2009, VA afforded the Veteran an audiology C&P examination in July 2009.  Although the examiner provided test results consistent with a hearing loss disability under VA regulations and diagnosed a bilateral sensorineural hearing loss, he did not provide a nexus opinion.  The RO then provided the claims file to audiology and requested a nexus opinion.  

In January 2011, a different audiologist provided the requested opinion.  He first acknowledged that the Veteran had a history of  military exposure to aircraft noise, flight line noise, and artillery.  He noted the relevant history.  As an opinion he stated that it was unlikely that the Veteran's hearing loss is related to noise exposure during service.  He explained that the Veteran had normal audiometric results at separation from service with no significant shifts when compared to his test results at entrance into service.  

In February 2011, the RO requested that the examiner provide more detail as to the rationale for his conclusion.  This was provided in an addendum later that month by a C&P physician.  Citing to the Institute of Medicine, the physician provided quoted statements regarding the time between exposure to acoustic trauma and the onset of hearing loss, or the recovery from the acoustic trauma.  These statements include that most recovery back to stable hearing thresholds occurs within 30 days and that delay of many years between the trauma and onset of hearing loss is extremely unlikely.  The examiner added the following to those quoted statements:  "With normal hearing upon discharge, there is no evidence of hearing damage due to military noise exposure.  Any worsening of hearing from the time of discharge to current is due to noise exposure between the times of discharge to current."  The examiner concluded that the Veteran's current hearing loss is not due to or aggravated by military noise exposure.  

Taking the examination and addendums together, the Board finds the examination to be adequate.  This is because, the examiners provided a detailed description of the Veteran's disability, they indicated review of the relevant medical history, including previous examination, and they provided conclusion supporting analysis that can be weighed against other evidence.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The examination, including addendums, is evidence against the Veteran's claim.  The physician referred to the Institute of Medicine, and based on those references explained that, essentially, if the Veteran's hearing loss disability was due to his in-service noise exposure it would have been detectable on examination shortly after the noise exposure.  

In July 2011, the Veteran submitted his written statement in which he referred to research studies.  In full, his statement is as follows:  

In support of my claim of noise induced hearing loss caused by my military experience as a jet engine mechanic I did a google search and found several important studies that support my position that a history of noise exposure (like the screaming engines of the F-4 phantom), may contribute to hearing loss.  the studies "Longitudinal threshold changes in older men with audiometric notches" by Gates et al 2000 at the University of Washington and another by Rosenhall 2003 "Acceleration of Age-Related Hearing Loss by Early Noise Exposure" clearly support my claim.  Gates data suggests "the noise-damaged ear does not 'age' at the same rate as the non-noise damaged ear.  The finding of increased loss at 2 kHz suggests that the effects of noise damage may continue long after the noise exposure has stopped."  Rosenhall's study, 2003 states "NIHL and AHL often coexist in the same hear; however, the conditions under which these forms of hearing loss interact and the mechanisms by which they do so remain poorly understood."  I believe these studies support my claim that my current hearing loss may have been caused by the noise exposure I experienced while working on jet engines running in full afterburner.  

The Board has considered this evidence but affords it little probative weight.  Furthermore, the Board finds that it is outweighed by the expert evidence provided in the VA examination report and addendums.  First, although both the Veteran and the VA physician have quoted from sources to support their conclusions, the physician's opinion relies not only on citation to a reliable source but also depends on his own medical training.  The Veteran also commented on the statements that he quoted but he has not demonstrated that he has any expertise in medical matters.  Given the question at issue, whether there is delayed onset of hearing loss from acoustic trauma, the Board finds this significant.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the U.S. Court of Appeals for Veterans Claims (Veterans Court) has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

Here, whether the Veteran's current hearing loss disability is related to his in-service noise exposure is a complex question.  This is demonstrated by the fact that there is published medical journal research, noted by the Veteran, addressing the question.  Moreover, it is important to note that there is a difference between a perception of hearing loss and a hearing loss disability for the purposes of service connection given that a regulation defines a hearing loss disability for such purposes.  Whether or not a person has a hearing loss disability depends on specific test results and as such is not something that can be determined by observation alone.  For these reasons, the Board finds that the Veteran's statements of a nexus, in the context of other than his reports of symptoms, are not competent evidence.  

The second reason that the Board affords little probative weight to the statement submitted in July 2011 is the nature of the research quoted.  Conclusions from the research articles, at least as provided in the July 2011 statement, are expressed in speculative terms.  That language included that "the effects of noise damage may continue long after the noise exposure has stopped" implying that it also may not continue long after the noise exposure stopped.  Similarly, as quoted by the Veteran, the Rosenhall study remarked that the condition for which different forms of hearing loss interact and such mechanisms "remain poorly understood."  This speculative language and indicated poor understanding contributes to the Board's assignment of little probative weight to the evidence.  

In contrast to the evidence submitted in July 2011, the recent C&P addendum includes not only the added expertise of the examiner expressed in the opinion but also reference to evidence from a reliable source stated in much more definite language expressed in terms of likelihood.  For these reasons, the Board finds the C&P opinion much more probative than the statement submitted by the Veteran on the issue of a nexus between the Veteran's service and his hearing loss disability demonstrated since he filed his current claim.  

Also considered by the Board is the testimony provided by the Veteran and the argument provided by his representative during the May 2011 hearing.  The Veteran testified with regard to the events during service.  Here, the decision turns on whether his current hearing loss had onset or was caused by his service.  His testimony in this regard was not more probative than what he reported in written statements.  

His representative provided statements as to the meaning of the various audiology test results, referring to shifts in hearing thresholds and values recorded at frequencies that are not relevant to the definition of a hearing loss disability under VA regulations.  May 2011 transcript at 6 -8.  As to the medical significance of those readings at any frequency, the Board finds the examiner's statements are not competent evidence.  He has not demonstrated any expertise in medical matters.  Whether a given shift in value, even if accurately stated, is meaningful is a complex question and not subject to lay opinion evidence.  

Service treatment records and the 1970 and 2009 (with 2011 amendments) examination reports are evidence against his claim.  The Veteran's statements, including his references to journal articles, are evidence favorable to his claim.  The Board finds that the unfavorable evidence is more probative than the favorable evidence in this case.  Hence, his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted the claim of service connection for hearing loss is reopened.

Service connection for hearing loss is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


